Citation Nr: 0208043	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  95-28 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1993 RO decision which granted service 
connection and a 10 percent rating for PTSD; the veteran 
appealed for a higher rating.  In a June 1999 decision, the 
Board denied the veteran's claim on appeal.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a November 1999 joint motion to the 
Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and the case 
remanded.  By a December 1999 order, the Court granted the 
joint motion.  The Board remanded the case to the RO in June 
2000 for further development.  By rating action dated in 
November 2000, the RO granted a higher 30 percent rating for 
PTSD from July 1991 when service connection became effective. 

In an August 2001 decision, the Board denied a rating higher 
than 30 percent for PTSD.  The veteran again appealed to the 
Court.  In December 2001, the parties filed a joint motion 
with the Court, requesting that the Board decision be vacated 
and the case remanded.  By a December 2001 order, the Court 
granted the joint motion.  The case was subsequently returned 
to the Board, and in June 2002 the veteran's representative 
submitted additional written argument to the Board.


FINDINGS OF FACT

1.  PTSD results in a considerable degree of social and 
industrial impairment.  

2.  PTSD is manifested by some occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.



CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Code 9411 
(1996); 38 C.F.R. § 4.130, Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1969 to November 
1970, including service in Vietnam.

VA medical records from 1988-1989 show treatment for mixed 
substance abuse.

By a letter dated in October 1990, a VA psychologist 
indicated that the veteran had been attending weekly group 
therapy for Vietnam veterans since August 1990.  By a letter 
dated in December 1991, the psychologist indicated that the 
veteran attended such therapy from July 1990 to September 
1991.  A December 1991 summary of group treatment indicated 
that the veteran began a full-time job in September 1991, 
which conflicted with group therapy sessions, and he 
thereafter attended group therapy less frequently.

By a letter dated in July 1992, a private doctor, Dr.  W.  B.  
Head, Jr., indicated that he saw the veteran in neurological 
and psychiatric consultation in May 1992 and July 1992.  The 
veteran reported a long history of drug and alcohol use, with 
none since 1989, and said he received ongoing psychiatric 
treatment (once every three months) since 1989, and was 
currently taking Haldol.  He reported that he had several 
jobs of short duration after separation from service, with 
intervening periods of unemployment and incarceration.  He 
reported that he had been working full-time at the VA since 
1990.  He said he lived with his common-law wife and two of 
his three children, had a small number of friends, and did 
not see friends or relatives regularly, but socialized over 
the telephone.  He spent most of his free time resting at 
home and reading.  He complained of headaches, nervousness, 
depression, dizziness, difficulty talking and finding the 
right words to say, and other physical complaints.  He 
reported persistent thoughts of Vietnam, difficulty sleeping, 
and said he thought of suicide but never attempted it.  (He 
later denied suicidal ideation).  On mental status 
examination, the veteran was cooperative, alert and oriented, 
neatly dressed, had good personal hygiene, and spoke in a 
friendly manner.  There was no evidence of memory impairment, 
and his concentration and ability to comprehend questions and 
instructions and to perform calculations were within normal 
limits.  The doctor indicated that he presented as a man who 
could not seem to rid himself of intrusive thoughts of his 
Vietnam experiences, and said he was anxious when recounting 
specific details of such experiences.  His affect was 
appropriate, and his emotional tone and mood were anxious.  
There was no evidence of suicidal or homicidal ideation, 
mania, pressured speech, excessively depressive ideation, 
delusions, hallucinations, concreteness of thinking, or 
looseness of associations.  Dr. Head concluded that the 
veteran had continued anxiety from his Vietnam experience.  
The Axis I diagnoses were PTSD, moderate in severity, 
manifested by recurrent intrusive thoughts of his time in 
Vietnam, alcohol dependence, by history, now in remission, 
and substance abuse, by history, now in remission.  The Axis 
II diagnosis was antisocial personality traits manifested by 
his involvement with drugs and history of arrests and 
incarceration.

By a letter dated in September 1992, a private doctor, Dr. R. 
L. Goldstein, indicated that he conducted a psychiatric 
examination of the veteran in July 1992.  He noted that the 
veteran reported an impaired adjustment after separation from 
service, with a succession of jobs, drug and alcohol abuse, 
and said his current job was very sheltered.  The veteran 
reported that he was somewhat socially isolated, and spent 
most of his free time at home and enjoyed reading and 
watching television.  He said he had a common-law wife and 
three children.  He reported episodic VA treatment for a 
psychiatric disorder, and complained of nightmares, 
flashbacks, combat-related ruminations, a weight loss of 10 
pounds, sleep impairment, passive suicidal thoughts, auditory 
hallucinations, paranoid delusional thoughts, poor 
concentration, impaired memory, violent outbursts in response 
to flashbacks, and an exaggerated startle reaction.  Dr. 
Goldstein diagnosed chronic PTSD with psychotic features, and 
said the veteran's functioning had deteriorated in all areas, 
he was unlikely to be able to hold down a job outside a 
sheltered environment, and required ongoing psychiatric 
treatment.

By a letter dated in October 1992, a private attorney, C. E. 
Binder, asserted that service connection should be 
established for PTSD, and that a 70 percent rating should be 
assigned.

At a March 1993 VA psychiatric examination, the veteran 
reported a history of alcohol and drug abuse, and said he was 
in prison six times.  He reported outpatient treatment for 
PTSD for two years.  He said he had worked for the VA since 
1990, and had never married, although he lived with a woman 
for the past 20 years and had three children with her.  He 
said he liked sports, and went to church and the movies.  On 
examination, he was informally dressed, spoke in a quiet and 
modulated voice, giving concise and relevant responses.  His 
mood was within normal limits and not inappropriate, there 
was no evidence of specific anxiety syndrome, suicidal 
ideation, or psychotic thought content.  He was oriented, 
alert, and cooperative.  His memory, intelligence, general 
information and calculation were satisfactory.  His proverb 
interpretation, differentiation of similar things, and 
judgment were satisfactory.  The Axis I diagnoses were PTSD, 
and chronic drug and alcohol abuse, in remission.  The Global 
Assessment of Functioning (GAF) was 75, with only a mild 
interference with functioning.

VA outpatient treatment records dated in 1994 reflect regular 
treatment for PTSD.

At an October 1994 VA psychiatric examination, the veteran 
reported that he received VA outpatient treatment once every 
other week and was taking Haldol.  He said he had not used 
drugs or alcohol since 1989.  He complained of insomnia, an 
inability to work, paranoid ideas, preoccupation with 
Vietnam, and avoidance of people and others.  On examination, 
the veteran was informally dressed, spoke in a clear voice, 
and gave relevant and concise responses.  His mood was within 
normal limits, and there was no evidence of a specific 
anxiety syndrome, suicidal ideation, or a psychotic thought 
content.  He was oriented, alert, and cooperative.  His 
memory, intelligence, general information and calculation 
were satisfactory.  Proverb interpretation, differentiation 
of similar things, and judgment were satisfactory.  The Axis 
I diagnoses were chronic drug and alcohol abuse, in 
remission, and PTSD.  The GAF was 75.

By a letter dated in July 1995, the veteran said he was 
haunted by the memories and pain of combat, and he sometimes 
felt like removing himself from everyone and wanted to be 
left alone.  He said he was working and sometimes had to miss 
work to compose himself.

VA outpatient treatment records dated from 1995 to 1997 
reflect ongoing treatment, including medication and therapy, 
for PTSD.  Such records show that the veteran got married and 
that he and his wife had two more children.  Treatment notes 
dated in May 1996 and April 1997 indicate that the veteran 
was working at two jobs to meet his financial obligations.  
An April 1997 psychiatric treatment note indicates that the 
veteran had intermittent PTSD symptoms and was generally 
managing a stable, productive, and responsible life.

By a letter dated in May 1997, a VA psychologist indicated 
that he treated the veteran for PTSD symptoms since August 
1990, in group therapy until September 1992, and in 
individual therapy on a bi-weekly basis since 1995.  He noted 
that the veteran was employed at a VA hospital, and that 
although it was difficult for the veteran to re-adapt to the 
structure of a job, the job provided him with a sense of a 
protective and supportive environment.  He said the veteran 
had a support network of supervisors, fellow veterans and 
staff, and that without this factor, the veteran would not 
have been able to maintain his employment.

By a letter dated in May 1997, a VA psychiatrist indicated 
that he had been treating the veteran on an outpatient basis 
for PTSD and associated depression for several years.  He 
stated that it was difficult to get the veteran to 
participate in socially based activities, including work, 
because of his need to isolate from others.  He noted that 
the veteran's job at a VA hospital provided him with a 
protective environment, and opined that it was questionable 
whether he could maintain competitive employment without such 
a support system.

At a July 1997 VA psychiatric examination, the veteran 
reported that he lived with his wife and four children, had 
full-time employment at a VA hospital as a records clerk, 
where he worked since 1992, and was taking classes.  He said 
that he married his wife three years ago, after a 
relationship of over 20 years.  He reported a history of drug 
and alcohol use, with none since 1989, and said he was 
incarcerated several times.  The examiner noted that although 
it was clear that the veteran had made considerable progress 
in his personal and work life since he stopped using drugs 
and alcohol, he still complained of PTSD symptoms and showed 
signs of residual impairment in functioning.  The veteran 
complained of nightmares, flashbacks, ruminations about 
Vietnam, avoidance of situations that reminded him of 
Vietnam, hopeless feelings about the future, interpersonal 
withdrawal, sleep difficulties, angry outbursts, extreme 
guardedness, and a heightened startle response.  He said 
these symptoms had improved somewhat since 1989 when he began 
treatment at a VA hospital and stopped using drugs and 
alcohol.  He reported ongoing outpatient treatment for PTSD 
since that time, and said he was currently taking Prozac for 
depression and anxiety.  He said his symptoms were only 
partially controlled, he had nightmares about Vietnam once or 
twice per week to two weeks.  He said such nightmares were 
more frequent around holidays such as the 4th of July.  He 
reported difficulty falling asleep.  He said he preferred to 
keep to himself and avoid crowds, often felt guarded, was 
easily angered, and sometimes had to remove himself from 
situations where he feared harming others.  He stated that he 
became unduly startled by loud noises, and felt he was less 
productive than he should be.

On examination, the veteran was neatly dressed, clean-shaven, 
and behaved appropriately.  He was alert and oriented times 
three, his speech demonstrated a normal rate and volume, and 
he had a normal range of affect although he appeared somewhat 
depressed and became teary-eyed when discussing Vietnam 
experiences.  There was no evidence of psychotic thinking or 
suicidal or homicidal ideation.  His memory appeared intact.  
The Axis I diagnoses were drug and alcohol dependence in 
remission, and PTSD.  The current GAF was 65.

VA outpatient treatment records show his continued bi-weekly 
outpatient therapy.  In October 1997, it was noted that the 
veteran was stable, but continued to have symptoms of 
depression and anxiety associated with PTSD, helped some by 
medication.  A psychiatric follow-up note in January 1998 
indicated that the veteran reported that he continued to have 
PTSD symptoms, mostly as chronic depression and anger, and 
that the medication Vistaril was only minimally helpful.  His 
medications were adjusted.  

By letters dated in March 1998, the veteran's coworkers 
collectively noted that his job, as a file clerk, did not 
involve direct patient contact, he did not socialize with his 
coworkers, and was a good employee but was sometimes 
forgetful.  One of the coworkers opined that the veteran 
sometimes appeared to be having a panic or stress attack, and 
said he came to this conclusion because the veteran sometimes 
asked to leave the file room and to see one of the hospital 
psychologists.  The lead file clerk noted that the veteran 
was an excellent employee, but at times became depressed, 
preoccupied, withdrawn, extremely tired, defensive, easily 
irritated, and had difficulty concentrating, and said he 
often called in sick or took time off from work.

By letters dated in March 1998, the veteran stated that he 
currently had only one job, and was employed at the VA.  He 
said his condition was steadily deteriorating, and said he 
sometimes felt isolated from people and groups because he did 
not feel motivated enough to be in anyone else's company.  He 
complained of nightmares, cold sweats, recurrent thoughts of 
Vietnam, and difficulty in maintaining social relationships.  
He said his current work environment helped him to continue 
working.

By a letter dated in March 1998, a VA psychologist forwarded 
a duplicate copy of his May 1997 letter, and said he 
continued to treat the veteran for PTSD on a bi-weekly basis.  
He said the veteran's symptoms remained consistent, and he 
continued to work at a VA hospital.  He said the veteran's 
symptoms were considerably mitigated by his work environment.

By a letter dated in March 1998, the veteran's wife said he 
had nightmares, sleeplessness, cold sweats, recurrent 
thoughts of Vietnam, difficulty dealing with large crowds, 
and startle response.  She said that their family's social 
life was limited as a result of these symptoms, and that the 
veteran sometimes isolated himself from the family.  She said 
the veteran was only able to maintain stable employment 
because he obtained professional help at his workplace.

By a letter dated in March 1998, a VA psychiatrist referred 
to his earlier letter dated in May 1997, and said he 
continued to treat the veteran for PTSD, including 
medication: Prozac for chronic non-psychotic depression, 
Haldol to modify cognitive difficulties including difficulty 
concentration, and Trazodone, for persistent insomnia.  He 
said the veteran was stable and generally functional, but 
limited by PTSD symptoms.  He said the veteran occasionally 
missed work or was late in finishing assignments due to PTSD 
symptoms, and that his job provided a supportive environment 
for him.

Outpatient psychological treatment records dated from April 
to October 1998 show his continued treatment, with the 
content of his sessions concerned with his need to earn more 
money, behavioral problems of one of his children, job 
stress, including worries about a potential RIF (reduction in 
force), and his VA appeal.  

By a letter dated in December 1998, a VA psychologist said he 
continued to treat the veteran for PTSD in individual therapy 
on a bi-weekly basis, and his symptoms remained consistent.  
He said the veteran continued to work at a VA hospital, and 
his problems were considerably mitigated by his work 
environment.  He said the veteran's GAF had remained stable, 
holding in the low 50s, and was currently 53, based on his 
moderate symptoms.  A December 1998 psychiatry note shows 
that the doctor had been treating the veteran for seven years 
for PTSD, and that he prescribed medication which the veteran 
required to function competently.

Throughout 1999 the veteran continued to receive outpatient 
therapy and medication for PTSD.  Much of the content of his 
therapy sessions was concerned with his stressors at work, 
employment situation, a potential RIF in his office, and 
disappointment with his income level.  He was participating 
in a vocational rehabilitation program, as well as working.  
In addition, in May 1999, he reported being frustrated and 
angry over the past several months.  

In July 1999, the veteran sought treatment for PTSD at a 
different VA facility because he felt that, due to 
downsizing, he could not get the attention he needed.  He 
wished to be treated for PTSD at this facility, as well as 
continue with his prior treatment.  On a psychiatric intake 
evaluation, the veteran reported sleep disturbance, 
difficulty concentrating, decreased appetite, and feelings of 
hopelessness and anhedonia.  He reported suicidal ideation 
with no plan or intent.  He was taking medication for his 
psychiatric symptoms.  On mental status examination, he 
denied hallucinations, and there were no psychotic symptoms.  
He was fully oriented.  He had sleep disturbance, and 
decreased appetite, concentration and energy.  He was neat 
and well-groomed, and his speech was normal.  His affect was 
sad and depressed.  His thought processes were logical and 
goal directed, and there were no delusions or ideas of 
reference.  The diagnoses were PTSD, major depression, and 
personality disorder, with a GAF of 47. 

He continued to receive regular VA treatment.  In December 
1999, it was noted that he continued to have PTSD symptoms, 
with rumination, nightmares, insomnia, and startle reaction.  
Medications helped reduce the severity of his symptoms.  In 
January 2000, he talked about nightmares, flashbacks, and 
intrusive thoughts triggered by action on his VA claim.  He 
felt he had been dealt with unfairly.  Later that month, he 
was calmer; his therapist felt this may be due to school 
being out for the Christmas break.  He was now a file clerk, 
and was training to qualify for a higher paying coding job, 
which required additional skills.  In February 2000, he 
reported PTSD symptoms due to an anniversary reaction.  
According to a June 21, 2000 note by a VA psychologist, 
Laurence Kolman, Ph.D., there was a discussion with the 
veteran about taking responsibility to move ahead in his 
career.  The veteran also requested a letter in support of 
his VA compensation claim.  A June 23, 2000 note by a VA 
psychiatrist, Arnold Mitchell, M.D., indicates the veteran 
continued to be seen in the mental health clinic and received 
medication for symptoms of PTSD; his ability to function 
continued to be compromised in that he had difficulty coping 
with stress, especially that related to interpersonal 
contacts; and because of his, he was unable to take any job 
that would involve more responsibility and personal 
interaction.  A subsequent June 23, 2000 entry by Dr. 
Mitchell mentions the veteran may have a copy of the attached 
note.  The next outpatient entry, dated July 12, 2000, is by 
Dr. Kolman, who mentioned the veteran failed to appear for 
his scheduled appointment on that date.

On a VA psychiatric examination in October 2000, it was noted 
that extensive medical records, including prior examinations, 
progress notes, and the social and industrial survey report, 
had been reviewed.  Reportedly, the veteran experienced 
symptoms suggestive of PTSD, including isolation, rage, 
increased anxiety when reminded of Vietnam experiences, 
survivor guilt and nightmares.  He said he would awaken 
sweating from nightmares.  In addition, he reportedly had 
intrusive thoughts on a daily basis, and avoided talking or 
thinking about Vietnam or incidents that reminded him of 
Vietnam.  He denied anhedonia or a restricted range of 
affect, although he stated that he occasionally felt numb.  
He also said he had dissociative flashbacks approximately 
three times a month.  He reported a sense of foreshortened 
future, and poor sleep, sleeping only four to five hours per 
night.  He reported outbursts of anger, poor concentration, 
an exaggerated startle response, and hypervigilance.  He also 
stated that he had hallucinations where he might smell 
villages that were in Vietnam, or bodies burning.  Other 
symptoms included depression.  He said he felt a little 
depressed but had been more depressed in the past.  He 
related that at times he felt fear and hopelessness but 
denied panic attacks.  He was undergoing treatment with group 
therapy, individual therapy, and medication.  It was noted 
that he had been attending college, majoring in health 
information management, and he had satisfactory grades.  He 
reported he lost approximately 48 days during the past year 
due to PTSD.  He said his relationship with his wife and 
family was fair, although his behavior could scare his 
children.  He said his few friends were all Vietnam veterans.  
He maintained activities and leisure pursuits, including 
playing basketball, reading, and attending movies.  

Attached to this report was the report of a social and 
industrial survey conducted in October 2000.  The veteran had 
worked for the past 10 years as a file clerk at a VA 
hospital, was attending college part-time, and lived with his 
wife and four of his five children.  He had not taken drugs 
since undergoing treatment in 1989 and 1990.  He reported he 
continued to have intrusive thoughts of Vietnam, combat 
nightmares about twice a week, hyperalertness, irritability, 
and loss of temper.  In summary, it was noted that he 
continued to have significant problems with PTSD, which he 
now managed through treatment instead of drug use and 
antisocial behavior.  

According to an addendum to the October 2000 VA examination, 
the personnel office had been contacted concerning the 
veteran's performance at work.  He frequently took days off 
work when he was in a period of stress; he had had to take 
off six to seven days that month due to his condition.  His 
performance when he was not under stress was good.  The 
diagnosis was PTSD, and the GAF score was 60.  

As noted in the introduction of the present Board decision, 
an August 2001 Board decision denied a rating higher than 30 
percent for PTSD, but that Board decision was vacated by a 
December 2001 Court order which granted a December 2001 joint 
motion of the parties.  Attached to the December 2001 joint 
motion, as exhibits, were two "to whom it may concern" 
statements, one dated June 27, 2000 by VA psychologist Dr. 
Kolman, and one dated July 7, 2000 by VA psychiatrist Dr. 
Mitchell.  The joint motion states that the Board failed to 
discuss these two items of evidence.  The Board notes, 
however, there is no indication in the claims folder that Dr. 
Kolman's June 27, 2000 statement or Dr. Mitchell's July 7, 
2000 statement was part of the record prior to their 
attachment as exhibits to the December 2001 joint motion.  
Both medical statements post-date a June 2000 Board remand to 
the RO, and neither medical statement is mentioned in a 
November 2000 supplemental statement of the case or in the 
ensuing August 2001 Board decision which has now been 
vacated.  These two medical statements will be summarized.

The June 27, 2000 statement by VA psychologist Dr. Kolman 
relates that he first saw the veteran in 1990 and the initial 
psychological assessment found sufficient symptoms present to 
support a diagnosis of PTSD (DSM-IV was cited).  [The Board 
notes that it is unclear whether Dr. Kolman was here 
attempting to give a retrospective diagnosis of PTSD for 
1990, or a current diagnosis of PTSD, as DSM-IV did not exist 
in 1990.]  Dr. Kolman also listed a GAF score of 52.  He 
related that during the period since first seen, the veteran 
had been a committed and consistent participant in both group 
and individual therapy.  Dr. Kolman's June 2000 statement 
describes a particular evaluation of the veteran, although it 
is unclear when it occurred, as the report relates that the 
veteran presented with a chronological age of 52.  [The Board 
notes the veteran was born in September 1950 and would not 
reach age 52 until September 2002].  Dr. Kolman also 
described the veteran was neatly and appropriately dressed 
and groomed, and oriented times three.  Eye contact was 
consistent.  Motor behavior appeared to be somewhat anxious.  
Voice was low but clear, and language appeared adequate.  
Mood and affect seemed dysphoric and tense, sensorium was 
clear, and attention and concentration appeared to be intact, 
with effort, in a way that would lead one to expect that both 
would not be consistent over an extended period of time.  
Recent memory suggested mild impairment, while long term 
memory was fair.  He denied hallucinations and delusions.  
The veteran said he was aware of his paranoia.  Cognitive 
skills appeared to be in the normal range, in both general 
fund of knowledge and intellectual ability.  Insight and 
judgment appeared to be good.  He seemed to be somewhat 
depressed.  

Dr. Kolman's June 27, 2000 statement goes on to relate that 
the veteran had been employed at a VA facility, which had 
proven to be a protective environment as his PTSD-related 
symptoms-nightmares, anger/range eruptions, anxiety, 
depression, hyper-startle reaction, intrusive thoughts and 
perceptions, intensive psychological distress and 
physiological reactivity to internal and external cues 
symbolic of his many traumatic events, persistent avoidance 
of reminders of his traumas, anhedonia, feeling detached and 
estranged from others, restricted range of affect, sense of a 
foreshortened future, sleep difficulties, hypervigilence-
were either florid or exacerbated.  Dr. Kolman said there 
appeared to be a myriad of obstacles that combined to 
negatively influence the veteran's ability to search for, 
secure and retain employment in any other environment.  Dr. 
Kolman opined that, upon observation and review of progress 
notes, the veteran current was employable only in such a 
positive and reinforcing environment as a VA facility.  

The July 7, 2000 statement by VA psychiatrist Dr. Mitchell 
relates that the veteran had been treated for about 10 years 
at the VA for PTSD symptoms, and had been prescribed several 
medications.  The veteran reportedly continued to manifest 
symptoms of the disorder, such as nightmares, flashbacks, and 
ruminations about combat experiences, as well as having 
startle reactions.  His symptoms were exacerbated in 
association with anniversaries of particularly traumatic 
combat experiences, such as Tet, July 4th, and month of May.  
Dr. Mitchell said that a major compromise in the veteran's 
ability to function productively was his need to isolate and 
his inability to tolerate the stress of significant 
interaction with others, and because of this, his reliability 
and productivity were compromised.  The doctor said the 
veteran managed best in his present work environment, which 
was able to recognize and accommodate to his limitations.   

In March 2002, after the case was last returned to the Board 
by the Court, the Board sent the veteran's representative a 
letter, giving him the opportunity to submit additional 
evidence and argument.  No additional evidence was submitted, 
and in June 2002 the representative submitted an additional 
brief in support of the appeal.

II.  Analysis

The veteran claims a rating higher than 30 percent for PTSD.  
The last Board decision on the subject was in August 2001, 
but such decision was vacated by a December 2001 joint motion 
and Court order.  That joint motion stated the Board failed 
to discuss two medical statements, a June 2000 statement by 
VA psychologist Dr. Kolman and a July 2000 statement by VA 
psychiatrist Dr. Mitchell.  However, it appears neither 
medical statement was in the claims folder at the time of the 
now-vacated August 2001 Board decision (see above evidence 
section).  In any event, in the present decision, the Board 
has considered the two additional medical statements along 
with the other evidence of record.


The file shows that through correspondence, rating decisions, 
the statement of the case, supplemental statements of the 
case, and Board remands, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Treatment 
records have been obtained and VA examinations have been 
provided.  The Board is satisfied that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R.  Part 4.  

Effective November 7, 1996, the portion of the rating 
schedule pertaining to rating mental disorders was revised.  
As the veteran's claim for a higher rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v.  Derwinski, 1 Vet.  
App.  308 (1990).  However, the new rating criteria may only 
be applied to the period of time after their effective date.  
VAOPGCPREC 3-2000.  

The old criteria provide that a 30 percent rating is assigned 
for PTSD when it results in "definite" impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  In a precedent opinion, dated 
November 9, 1993, the General Counsel of the VA concluded 
that the term "definite" (for a 30 percent rating under 38 
C.F.R.  § 4.132) is to be construed as "distinct, 
unambiguous, and moderately large in degree." It represents 
the degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." VAOPGCPREC 
9-93 (O.G.C. Prec. 9-93).  A 50 percent evaluation is 
assigned where the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and where the reliability, flexibility, and 
efficiency levels are so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent rating is assigned when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, and when psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating is assigned when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting from profound retreat from reality; demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Code 9411 (1996) (effective prior to November 7, 1996).

The new criteria provide that a 30 percent rating is assigned 
for PTSD when it results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when the disorder causes occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumulatory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long- term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when the condition results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411 (2001) (effective 
November 7, 1996).

Under either the old or new psychiatric rating criteria, 
social impairment is to be considered but essentially is 
significant only to the degree that it affects industrial 
impairment.  38 C.F.R. § 4.129 (1996); 38 C.F.R. § 4.126 
(2001).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission shall be considered, and the assigned 
evaluation should reflect all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a).

The evidence shows the veteran reports several PTSD symptoms, 
including nightmares, flashbacks, ruminations about Vietnam, 
avoidance of situations that reminded him of Vietnam, 
hopeless feelings, interpersonal problems, sleep 
difficulties, angry outbursts, guardedness, impaired 
concentration, and a startle response.  With medication and 
therapy, he has been able to cope fairly well with his 
symptoms.  While he had a sporadic employment history after 
service, for the last decade or so he has held a steady full-
time job as a records clerk in a VA hospital, and is 
currently attending college to improve his job prospects.  He 
had a long history of drug and alcohol abuse but has 
abstained from such for many years.  The evidence shows he 
receives regular psychiatric therapy, and his symptoms are 
treated by continuous medication.  He has never been 
hospitalized for PTSD.  Statements by the veteran, his 
doctors, and his coworkers show that his work environment is 
supportive for him and helps him to continue to work.  He 
lives with his wife and children, participates in 
recreational activities, and socializes, albeit on a limited 
basis.

During the appeal period, his GAF score has ranged from a low 
of 47 in 1999, to a high of 75, in 1993 and 1994.  Otherwise, 
his GAF scores have been in the 50s and 60s, and the most 
recent examination in October 2000 resulted in an impression 
that his GAF score was 60.  

The GAF, or Global Assessment of Functioning, is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  A GAF score of 41 to 50 
reflects serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  A 51-60 GAF score 
indicates moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score from 61 to 70 reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score from 71 to 80 indicates that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work). 

An examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  38 C.F.R. § 4.130 (1996); 38 C.F.R. 
§ 4.126 (2001); VAOPGCPREC 10-95.  

The evidence as a whole does not show the serious impairment, 
such as no friends or inability to keep a job, as would be 
found in a GAF score of 47, as reported on one occasion in 
1999, and it is significant to note that that evaluation was 
conducted without review of any of the veteran's prior 
treatment records or examination reports.  His more common 
GAF scores in the 50s and 60s (the latest one in October 2000 
being 60) generally reflect moderate social and industrial 
impairment.  The veteran's representative contends that based 
on a June 2000 report noting a GAF score of 52, a 50 percent 
rating is warranted.  He argues that the criteria for a GAF 
score in the low 50s are similar to the criteria for a 50 
percent evaluation under the new rating criteria.  However, 
as noted above, a GAF score of 41 to 50 reflects serious 
symptoms, whereas a 51-60 GAF score indicates moderate 
symptoms.  Further, in December 1998, when the report of GAF 
scores in the low 50s was made, it was specifically observed 
to denote moderate symptomatology.  Dr. Kolman's June 2000 
statement relates a GAF score of 52, although it is unclear 
what time period this refers to.  The latest GAF score, in 
October 2000, was 60, which suggests moderate impairment.  

The veteran's demonstrated steady employment (while also 
being able to attend college part-time) and fairly good 
social adjustment (both in and outside of his family), 
notwithstanding some impairment from PTSD symptoms, suggests 
no more than a "definite" degree of industrial and social 
impairment (i.e., 30 percent disability). 

Nonetheless, special attention has been given to the the 
recently submitted June 2000 statement of the veteran's VA 
psychologist, Dr. Kolman, and the recently submitted July 
2000 statement of his VA psychiatrist, Dr. Mitchell.  These 
doctors note the veteran's steady outpatient treatment for 
PTSD for a number of years, describe a variety of PTSD 
symptoms, note how the symptoms make it difficult for him to 
deal with others, and state that the condition results in 
compromised reliability and productivity at work.  Other 
evidence indicates time lost from work, reportedly due to 
PTSD.

While the GAF scores as a whole do not support a rating 
greater than 30 percent for PTSD, as noted, such scores do 
not control the percentage rating assigned for the condition.  
The evidence in its entirety, especially the recently 
submitted June 2000 statement by Dr. Kolman and the July 2000 
statement by Dr. Mitchell, raise a reasonable doubt that the 
veteran's PTSD results in considerable social and industrial 
impairment as required for a 50 percent rating under the old 
criteria.  As to the new criteria, in his statement, Dr. 
Mitchell specifically opines that the veteran's PTSD results 
in reduced reliability and productivity (as stated in the new 
50 percent criteria).  The medical records as a whole do not 
show the typical 50 percent symptoms of flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks more than once a week; difficulty understanding 
complex commands; impaired judgment; or impaired abstract 
thinking.  On the other hand, the medical records (including 
the recently submitted statements of Dr. Kolman and Mitchell) 
descibe typical 50 percent symptoms of some memory impairment 
(although only on occasion), disturbance of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  Even though most of 
the typical listed 50 percent symptoms are not shown, some 
are, and there is a reasonable doubt that the symptoms result 
in occupational and social impairment with reduced 
reliability and productivity, as required for a 50 percent 
rating under the new criteria.

The Board finds the evidence is approximately balanced on 
whether or not the veteran meets the criteria (old and new) 
for a 50 percent rating for PTSD.  Applying the benefit-of-
the-doubt rule in his favor, the Board finds his PTSD is 50 
percent disabling under both the old and new rating criteria.  
38 U.S.C.A. § 5107(b).  Accordingly, an increased rating, to 
the 50 percent level, for PTSD is granted.  Since this is an 
initial rating case, consideration must be given to whether 
"staged ratings" are warranted since the effective date of 
service connection (i.e., different percentage ratings for 
difference periods of time based on the facts found).  
Fenderson v. West, 12 Vet.App. 119 (1999).  The RO has 
assigned a 30 percent rating for PTSD from the effective date 
of service connection, and the Board finds that a higher 
rating of 50 percent rating for PTSD is warranted from the 
effective date of service connection.  While impairment from 
the veteran's PTSD, as with many disabilities, may fluctuate 
from day to day, the medical and other evidence does not show 
any identifiable periods of time, since the effective date of 
service connection, during which PTSD was other than 50 
percent disabling.  

The veteran's representative argues that the veteran should 
be assigned a 70 percent rating for PTSD based on a report of 
suicidal thoughts in July 1992; another report of passive 
suicidal thoughts; and suicidal thoughts expressed in July 
1999, along with a GAF of 47 noted at that time.  However, 
the medical evidence shows only vague and isolated reports of 
suicidal ideation (usually there are none), and GAF scores 
have otherwise been higher (including a GAF score of 60 at 
the October 2000 examination).  The Board has already found 
(with reasonable doubt) that the veteran's PTSD produces 
considerable social and industrial impairment as required for 
a 50 percent rating under the old criteria; it does not 
produce severe social and industrial impairment as required 
for a 70 percent rating under the old criteria.  As to the 
new criteria for a 70 percent rating, again suicidal ideation 
is only vague and isolated; most of the other typical 
symptoms for a 70 percent rating are absent; and the symptoms 
which the veteran does have do not cause occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood.  
The Board finds that the new 70 percent criteria are not 
satisfied.

The veteran's representative also argues that a 100 percent 
rating for PTSD is warranted.  Again, the Board has already 
found that the veteran's PTSD is no more than 50 percent 
disabling.  None of the alternative tests for a schedular 100 
percent rating under the old criteria are shown.  Under the 
new criteria, the typical symptoms for a 100 percent rating 
are not shown, nor does the condition result in total 
occupational and social impairment.  The veteran does not 
meet the old or new schedular requirements for a 100 percent 
rating for PTSD.  His representative argues that a total 
disability rating based on individual unemployability (TDIU 
rating) is warranted under 38 C.F.R. § 4.16, asserting that 
the veteran works in a protected environment at the VA.  The 
fact remains that, despite some work impairment from PTSD, 
the veteran remains gainfully employed (and attending college 
as well).  His only service-connected disability is PTSD, 
which the Board has rated 50 percent.  This does not meet the 
schedular percentage requirement for consideration of a TDIU 
rating.  Moreover, the Board does not have the authority to 
assign a TDIU rating on an extraschedular basis, and there 
are no factors in this case which would warrant Board 
referral of the case to the Director of the VA Compensation 
and Pension Service for consideration of a TDIU rating on an 
extraschedular basis.  38 C.F.R. § 4.16; Bowling v. Principi, 
15 Vet.App. 1 (2001).

In sum, the Board grants a higher rating, to the 50 percent 
level but no greater, for the veteran's PTSD.


ORDER

A higher rating, to 50 percent, for PTSD is granted.



		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

